         Case 3:20-cv-00157-BSM Document 4 Filed 08/13/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

KATHERINE R. WARREN                                                            PLAINTIFF
ADC #714772

V.                           CASE NO. 3:20-CV-00157-BSM

BRADLEY                                                                     DEFENDANT

                                         ORDER

       After careful review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 3] is adopted, and Katherine Warren’s petition for writ

of habeas corpus [Doc. No. 1] is dismissed without prejudice for failure to pay the $5 filing

fee or complete an application to proceed in forma pauperis, and for failure to amend her

writ petition. Doc. No. 2.

       IT IS SO ORDERED, this 13th day of August, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
